DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-11, and 13-20 are presented for examination.
Claims 1, 3-11, and 13-20 are allowed.

Invention
The Present invention teaches "Systems and methods for controlling a vehicle. The system includes a plurality of sensors and an electronic controller. The electronic controller is configured to receive data from the plurality of sensors and determine a target vehicle travel direction of the vehicle based on the received data. The electronic controller then determines a heading error based on the target travel direction, determines a heading error derivative, and generates a vehicle control command based on the heading error and the heading error derivative.”
          
Reason for Allowance
Claims 1, 3-11, and 13-20 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 10/22/2021, Pages 1-5.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the claims 1, 11 are allowed, the claims 3-10, 13-20 are also allowed based on their dependency upon the independent claims 1, 11.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

          Moshchuk et al. (US Pub. No.: 2018/0354513 A1) teaches “A method for providing low speed lateral steering control for a vehicle is disclosed. The method includes receiving sensor data corresponding to a road wheel angle, determining a planned vehicle path of travel, defining a road wheel angle search range based on a maximum road wheel angle rate, determining a steering control goal using the road wheel angle that tracks and measures a difference between a current vehicle path and the planned vehicle path, determining an optimal steering control signal using the road 

          Tanimoto (US Pat. No.: 8,301,343 B2) teaches “A vehicle including a vehicle behavior control device in an ECU. The vehicle behavior control device obtains a line of sight direction of the driver of the vehicle by a line of sight detecting sensor for detecting the line of sight of the driver from an eye movement of the driver. The vehicle behavior control device decides a targeted traveling direction of the vehicle based on the obtained line of sight direction of the driver. Then, the vehicle behavior control device controls a rear wheel steering device such that a front-rear direction of the vehicle faces the targeted traveling direction of the vehicle.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BABAR SARWAR/Primary Examiner, Art Unit 3667